DETAILED ACTION
		This Office action is in response to application filed on July 10, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 10, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on July 10, 2019.  These drawings are accepted by the examiner.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “a clamp control circuit coupled to the first and second voltage nodes, the clamp control circuit configured to: when at least one of the rectified voltage is less than a first threshold voltage, or the second voltage is less than a second threshold, control the on/off state of the first transistor based on both the rectified and second voltages” in combination with all other claim limitations. Claims 2-8 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 9, the prior art of record fails to disclose or suggest “a bridge clamp monitor having an enable input, a power supply input, and a clamp output, the clamp output coupled to the second and third current terminals, and the power supply input coupled to a first supply voltage node; wherein, responsive to a voltage on the first supply voltage node being less than a first threshold, the enable input receives a signal to disable the bridge clamp monitor, and the first and second gates control the first and second control inputs, respectively, based on a first power-on reset signal indicative of whether the voltage on the first supply voltage node is less than the first threshold, and based on a second power-on reset signal indicative of whether a voltage on a second voltage node is less than a second threshold” in combination with all other claim limitations. Claims 10-15 depend directly or indirectly from claim 9, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 16, the prior art of record fails to disclose or suggest “a clamp control circuit coupled to the first and second voltage nodes, the clamp control circuit configured to, when at least one of the rectified voltage is less than a first threshold voltage, or the second voltage is less than a second threshold, control the on/off state of the first transistor based on both the rectified and second voltages” in combination with all other claim limitations. Claims 17-21 depend directly or indirectly from claim 16, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838